Citation Nr: 1508475	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right ear disfigurement with sensitivity to temperature changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran asserts that his right ear disfigurement with sensitivity to temperature changes resulted from a September 21, 2010, wedge excision of right ear skin lesion performed at the Mountain Home VA medical center (VAMC).  He alleges that the surgery was done without his informed consent in that he was not advised that a portion (wedge) of his ear would be removed as part of the procedure. While the pertinent surgical report, post-operative treatment records, and hospital discharge report are in the Veteran's record, the records pertaining to the pre-operative notice he received prior to his consent to the surgery are not.  Such records apparently are available, as the September 21, 2010, surgery holding area verification note indicates that a consent form is in his chart.  As such records bear on the Veteran's specific allegations they are clearly pertinent evidence that must be considered and secured.  Notably, records pertaining to VA treatment are constructively of record.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete copies of the clinical records of all VA treatment the Veteran received prior to his September 21, 2010, wedge excision of right ear skin lesion (to specifically include reports of all pre-surgical consultations and evaluations and all records pertaining to the notice he received regarding the procedure and its possible complications and pertaining to his consent to the procedure) and any records pertaining the surgery and follow-up care that are not already associated with the record.  If any records sought are unavailable, the reason must be explained for the record.

2.  The AOJ should ensure that all of the above development sought is completed, arrange for any further development suggested by additional evidence received or by the factual record being incomplete due to missing records (e.g., if by some chance any documents pertaining to the notice he received prior to the surgery and his consent to the procedure are unavailable, information regarding the notice he received and his signed consent to the procedure should be obtained from alternate sources (e.g. administrative records, interviews with the surgeon, anesthesiologist, etc.)), then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  \


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




